

115 S3088 IS: Energy Jobs for our Heroes Act of 2018
U.S. Senate
2018-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3088IN THE SENATE OF THE UNITED STATESJune 19, 2018Mr. Durbin (for Ms. Duckworth (for herself, Mr. Graham, and Mr. Bennet)) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo amend the Energy Policy Act of 2005 to require the Secretary of Energy to establish a program to
			 prepare veterans for careers in the energy industry, including the solar,
			 wind, cybersecurity, and other low-carbon emissions sectors or
			 zero-emissions sectors of the energy industry, and for other purposes.
	
 1.Short titleThis Act may be cited as the Energy Jobs for our Heroes Act of 2018.
 2.Energy-Ready Vets ProgramTitle XI of the Energy Policy Act of 2005 (42 U.S.C. 16411 et seq.) is amended by adding at the end the following:
			
				1107.Energy-Ready Vets Program
 (a)PurposeThe purpose of this section is to ensure that veterans have the credentials and training necessary to secure careers in the energy industry.
 (b)DefinitionsIn this section: (1)Active military, naval, or air serviceThe term active military, naval, or air service has the meaning given such term in section 101 of title 38, United States Code.
 (2)Eligible participantThe term eligible participant means a veteran who— (A)was discharged or released from service in the active military, naval, or air service during the most recent 1-year period; or
 (B)(i)was discharged or released from service in the active military, naval, or air service during the 2-year period immediately preceding the most recent 1-year period; and
 (ii)receives the approval of the Secretary to participate in the program. (3)ProgramThe term program means the Energy-Ready Vets Program established under subsection (c)(1).
 (4)Uniformed servicesThe term uniformed services has the meaning given such term in section 10(a) of title 10, United States Code. (5)VeteranThe term veteran has the meaning given such term in section 101 of title 38, United States Code.
						(c)Establishment; implementation
 (1)EstablishmentThe Secretary shall establish a program, to be known as the Energy-Ready Vets Program, to prepare eligible participants for careers in the energy industry. (2)ImplementationThe Secretary shall ensure that the program is implemented by an administrator, to be appointed by the Secretary from among individuals with experience relating to military service.
						(d)Administration of program
 (1)In generalThe Secretary, in partnership with the Secretary of Defense, shall carry out the program through the SkillBridge program of the Department of Defense, under which the Secretary shall provide standardized training courses, based, to the maximum extent practicable, on existing industry-recognized certification and training programs, to prepare eligible participants in the program for careers in the energy industry, including—
 (A)in the solar energy industry, careers— (i)as solar photovoltaic system installers;
 (ii)as solar technicians; (iii)as system inspectors; and
 (iv)in other areas relating to the solar energy industry; (B)in the wind energy industry, careers—
 (i)in wind energy operations; (ii)in wind energy development;
 (iii)in wind energy manufacturing; (iv)as wind energy technicians;
 (v)in the support of all parts of the wind energy supply chain; and (vi)in other areas relating to the wind energy industry;
 (C)in the cybersecurity sector of the energy industry, careers in— (i)cybersecurity preparedness;
 (ii)cyber incident response and recovery; (iii)grid modernization, security, and maintenance;
 (iv)resilience planning; and (v)other areas relating to the cybersecurity sector of the energy industry;
 (D)careers in other low-carbon emissions sectors or zero-emissions sectors of the energy industry identified by the Secretary; and
 (E)careers in sectors that plan, develop, construct, maintain, and expand energy industry infrastructure.
							(2)Program requirements
 (A)In generalIn carrying out the program, the Secretary shall ensure that the courses described in paragraph (1)—
 (i)provide— (I)job training;
 (II)employment skills training, including providing comprehensive wraparound support services to eligible participants that—
 (aa)enhance the training experience and promote the professional development of eligible participants; and
 (bb)help eligible participants transition into the workforce; and (III)opportunities for internships of not longer than 180 days; and
 (ii)are carried out primarily through— (I)internships; or
 (II)applied, work-based training. (B)Exam requirementAs a requirement for completing a course described in paragraph (1), the Secretary shall require each eligible participant in the course to earn an applicable industry-recognized entry-level certificate or other credential.
 (e)Recognition of entitiesThe Secretary and the administrator of the program appointed under subsection (c)(2), working jointly, shall establish and carry out a program to recognize commercial entities that hire eligible participants who receive certifications or other credentials under the program, based on the proportion that—
 (1)the number of such eligible participants hired by the commercial entity; bears to (2)the number of such eligible participants hired by all commercial entities.
						(f)Establishment of industry-Recognized certification and training programs
 (1)In generalFor purposes of subsection (d), if an appropriate industry-recognized certification and training program does not exist, the Secretary shall establish a grant program to assist the industry in developing such an industry-recognized certification and training program.
 (2)FundingOut of the amounts made available under subsection (g)(1), the Secretary shall use such sums as are necessary to carry out paragraph (1).
						(g)Funding
 (1)Authorization of appropriationsThere are authorized to be appropriated to the Secretary such sums as are necessary to carry out this section.
						(2)Allocation of funding
 (A)In generalSubject to subparagraph (B), the Secretary shall allocate to each facility of the Department of Defense participating in the program an amount based on a percentage of how many participants enroll in courses at the facility.
 (B)ApplicationsA facility of the Department of Defense participating in the program and desiring funding under subparagraph (A) shall annually submit an application for such funding.
 (h)ReportNot later than 1 year after the date on which the program is established, and annually thereafter, the Secretary shall submit to Congress a report describing the activities carried out under, and accomplishments of, the program..